ALLOWANCE
	Claims 1, 3-4, and 7-12 are allowed. 
Response to Amendment
The amendment filed March 14, 2022 has been entered. Claims 1, 3-4, and 7-12 remain pending in the application and are hereby allowed for the reasons set forth below. Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 21, 2021.
Allowable Subject Matter
The specific limitation of “wherein the adhesive member is fixed to the adhesive portion and the display panel is fixed to the adhesive member” in combination with all remaining limitations of claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion. 
For example, Kang (US Publication No. 2017/0118859) discloses a display device (display device 100) comprising: a display panel (display panel 110); a main frame (module cover 120) at a rear of the display panel (110); an inner plate (reinforcement plate 120A) between the display panel (110) and the main frame (120); and an adhesive member (adhesive member ST) fixing the display panel (110) to the inner plate (120A), wherein the inner plate (120A) comprises a coupling area (Figures 15 and 16, uneven portions 120AP and 120AC) depressed from the inner plate (120A) toward the main frame (120) (see Figure 16).
Kang does not disclose wherein the coupling area comprises: an adhesive portion stepped down by pressing the inner plate toward the main frame; a welding portion stepped down from the adhesive portion toward the main frame by pressing; and a support portion 
Kayama (JP Publication No. 2006315062) teaches wherein an inner plate (flange 3) comprises a coupling area (embossed portion 6) comprising: an adhesive portion (Figure 2, outside of D2 in 6) stepped down by pressing the inner plate (3) toward a main frame (member 1); a welding portion (between D1 and D2 in 6) stepped down from the adhesive portion (outside D2 in 6) toward the main frame (1) by pressing (6 created through embossment); and a support portion (D1) stepped down from the welding portion (between D1 and D2) toward the main frame (1) by pressing (6 created through embossment), the support portion (D1) in contact with the main frame (1), wherein the welding portion (between D1 and D2) and the main frame (1) are welded to form a conjunction portion (weld bead 4) (see Figure 2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the coupling portions comprised of adhesive (S) and bending portions in Kang for the coupling portions comprised of welding and embossment portions in Kayama. The welding would have provided additional hold between the main frame and inner plate, and the embossment would have provided an efficient deformation process that is necessary prevent bubbling or “blow holes” during the welding process (Paragraph 2 in Kayama). 
However, neither Kang nor Kayama teach wherein the adhesive member is fixed to the adhesive portion and the display panel is fixed to the adhesive member. While Kang teaches an Figure 16, adhesive member ST) fixed to the inner plate (120A) and display panel (110), there is not teaching, suggestion, or motivation that would support the adhesive member being placed on the upper end of the coupling area (outside D2 of 6 Kayama) as opposed to another flat part of the inner plate (120A in Kang), where more surface area is available for the adhesive member to attach.   
	The additional prior art previously made of record is considered pertinent to Applicant’s disclosure. None of the cited references taken alone or in combination render the present
invention unpatentable as claimed.
Examiner has performed an interference search and the assignee and inventor name
searches to identify documents with possible double patenting issues. No documents with
conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841      

/SEOKJIN KIM/Primary Examiner, Art Unit 2844